Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,161,741 to French.
With regard to claim 1, a tool attachment system, comprising: a receiver (18) configured to attach to a tool belt (14 via 20); a tool attachment device (10) comprising a locking mechanism (40, 42, 68), the tool attachment device removably coupled to the receiver, wherein the locking mechanism locks the tool attachment device to the receiver when the locking mechanism is in a locked position (PAR 6-7); and an actuator (button 64) coupled to the tool attachment device, wherein, when a force is applied to the actuator, the actuator causes the locking mechanism to move to an unlocked position, and the force causes the tool attachment device to disengage from the receiver (PAR 8, figs. 4A-C).
With regard to claim 2, further comprising a disk (48) and a locking pin (56) on the tool attachment device (10) that are received in a channel defined within the receiver (48 received in channel defined between surfaces 74 and 76, PAR 6).
With regard to claim 3, wherein the tool attachment device (10) is pivotally coupled to the receiver (18) and rotates relative to the receiver about an axis that is perpendicular to a front face of a channel of the receiver (fig. 1, PAR 7-9).
With regard to claim 4, wherein the tool attachment system has a low profile having a width measured from a tool belt to a button of the actuator that is less than 1 inch (figs. 4-5 show the system to have a low profile not more than an inch).
Allowable Subject Matter
Claims 5-9, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/9/2021